Order reversed upon the law and the facts, with ten dollars costs and disbursements, and plaintiff’s motion for a preference denied, with ten dollars costs. Rule 10 of the Calendar Rules of the Kings County Trial Terms allows a preference only in contract cases where the plaintiff or his assignor was a resident of Kings county at the time the cause of action arose. The original owner and assignor of the plaintiff’s cause of action was not a resident of Kings county at the time the said cause of action arose. Lazansky, P. J., Rich, Hagarty, Carswell and Tompkins, JJ., concur.